Citation Nr: 0017418	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-06 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
September 1967.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran presented testimony from that RO at a 
video conference hearing held before the undersigned, seated 
in Washington, DC, in September 1999.

The Board notes that the veteran has raised the issues of 
entitlement to service connection for neck disability and 
entitlement to service connection on an Agent Orange basis 
for chloracne.  These issues have not been addressed by the 
RO.  Therefore, they are referred to the RO for appropriate 
action.


REMAND

Briefly, the veteran contends that the evaluation currently 
assigned his PTSD does not accurately reflect the severity of 
that disability.  The record reflects that the veteran was 
afforded a VA examination in May 1998, at which time he 
reported a history of alcohol abuse.  Following mental status 
evaluation the examiner diagnosed the veteran with PTSD, 
underlying major depression, social phobia and history of 
alcohol abuse.  The examiner concluded that the veteran's 
depression appeared to be separate from his PTSD, but that it 
was difficult to differentiate the amount of impairment 
attributable to the veteran's PTSD from that attributable to 
his major depression or his alcohol use.  The examiner 
nevertheless concluded that the veteran's major depression 
accounted for 60 to 70 percent of the veteran's impairment.  

Under the circumstances, as the May 1998 examiner failed to 
adequately distinguish the manifestations of the veteran's 
PTSD from those of any other psychiatric disorders found to 
be present, or to adequately address the etiology of his 
major depression, the Board concludes that another VA 
examination of the veteran is warranted.  The Board also 
notes that the veteran, at his September 1999 hearing before 
the undersigned, alleged that his psychiatric disability had 
undergone an increase in severity since his May 1998 
examination.

The Board additionally notes that the veteran has alleged 
treatment at the Tulsa, Oklahoma VA outpatient treatment 
clinic, as well as at the Muskogee, Oklahoma VA Medical 
Center (VAMC).  No treatment records from either facility are 
on file.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records.  In any event, records from 
the Tulsa, Oklahoma VA outpatient 
treatment clinic and the VAMC in 
Muskogee, Oklahoma, for January 1997 
to the present should be obtained.

2.  Then, the RO should arrange for 
a VA psychiatric examination of the 
veteran by a physician with 
appropriate expertise who has not 
previously examined the veteran to 
determine the extent of his service-
connected PTSD, and the nature, 
extent and etiology of any other 
acquired psychiatric disorder 
present.  The examiner should 
indicate with respect to each of the 
psychiatric symptoms identified 
under the new schedular criteria for 
rating mental disorders whether such 
symptom is a symptom of the 
veteran's service-connected PTSD.  
To the extent possible, the examiner 
should distinguish the 
manifestations of the veteran's PTSD 
from those of any other psychiatric 
disorders found to be present, to 
include major depressive disorder.  
If the veteran is found to have any 
acquired psychiatric disorder(s) 
other than PTSD, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
such disorder(s) is(are) 
etiologically related to service or 
was(were) caused or chronically 
worsened by the service-connected 
PTSD.  The examiner should also 
provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the 
veteran's service-connected PTSD, to 
include whether it renders the 
veteran unemployable, and a global 
assessment of functioning score with 
an explanation of the significance 
of the score assigned.  All 
indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims file, 
including a copy of this REMAND, 
must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
that such a review of the claims 
file was made.  The report must be 
typed.

3.  Thereafter, the RO should review 
the claims file and ensure that the 
above development actions, including 
the requested examination and 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and adjudicate the issue 
of entitlement to service connection 
for psychiatric disability other 
than PTSD, and readjudicate the 
issue of entitlement to a rating in 
excess of 10 percent for PTSD.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case and inform the 
veteran of any issue with respect to which further action is 
required to perfect an appeal.  The veteran and his 
representative should then be provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


